IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 45955/45956

STATE OF IDAHO,                               )
                                              )    Filed: February 1, 2019
       Plaintiff-Respondent,                  )
                                              )    Karel A. Lehrman, Clerk
v.                                            )
                                              )    THIS IS AN UNPUBLISHED
MAGGIE MAE HALL,                              )    OPINION AND SHALL NOT
                                              )    BE CITED AS AUTHORITY
       Defendant-Appellant.                   )
                                              )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Payette County. Hon. Susan E. Weibe, District Judge.

       Appeal from order denying Idaho Criminal Rule 35 motion for reduction of
       sentences, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       In consolidated cases, Maggie Mae Hall pled guilty to possession of methamphetamine
with intent to deliver, Idaho Code § 37-2732(a)(1)(A), and possession of methamphetamine,
I.C. § 37-2732(c)(1).   The parties entered into a global plea agreement.     Pursuant to the
agreement and in exchange for Hall’s guilty plea, the State dismissed additional charges. Hall
waived her right to appeal her sentences in both cases and her right to file an Idaho Criminal
Rule 35 motion to reduce or amend her sentences.
       The district court imposed a unified sentence of seven years with two years determinate
for possession of methamphetamine with intent to deliver and a consecutive unified sentence of

                                              1
five years with two years determinate for possession of methamphetamine. The district court
retained jurisdiction, and Hall was sent to participate in the rider program.
       The district court subsequently relinquished jurisdiction. Hall filed a Rule 35 motion for
reduction of her sentences in both cases. The district court denied the motion, noting that
pursuant to her plea agreement, Hall had waived her right to file a Rule 35 motion. Hall appeals,
contending that the district court abused its discretion by denying her Rule 35 motion for
reduction of her sentences.
       We hold that Hall’s appellate challenge to the denial of her Rule 35 motion has been
waived by her plea agreement. See I.C.R. 11(f)(1); State v. Cope, 142 Idaho 492, 495-99, 129
P.3d 1241, 1245-49 (2006); State v. Rodriguez, 142 Idaho 786, 787, 133 P.3d 1251, 1252 (Ct.
App. 2006). Hall’s plea agreement contained a clause by which Hall waived her right to appeal
her sentences or file a Rule 35 motion for reduction of her sentences. Accordingly, we dismiss
Hall’s appeal.




                                                  2